 1

 2

 3

 4

 5

 6                                    UNITED STATES DISTRICT COURT

 7                               EASTERN DISTRICT OF CALIFORNIA

 8

 9    DESHAWN DESHAY LESLIE,                              1:19-cv-00366-GSA (PC)

10                       Plaintiff,
                                                          ORDER TO SUBMIT APPLICATION
11           v.                                           TO PROCEED IN FORMA PAUPERIS
                                                          OR PAY FILING FEE WITHIN 30 DAYS
12    JEREMY CLABORN, et al.,
13                       Defendants.
14

15          Plaintiff is a state prisoner proceeding pro se in this civil rights action pursuant to 42

16   U.S.C. § 1983. Plaintiff has not paid the $400.00 filing fee or submitted an application to proceed

17   in forma pauperis pursuant to 28 U.S.C. ' 1915.

18          Accordingly, IT IS HEREBY ORDERED that:

19          Within thirty (30) days of the date of service of this order, plaintiff shall submit the

20   attached application to proceed in forma pauperis, completed and signed, or in the alternative,

21   pay the $400.00 filing fee in full for this action. No requests for extension will be granted

22   without a showing of good cause. Failure to comply with this order will result in dismissal

23   of this action.

24
     IT IS SO ORDERED.
25

26      Dated:     March 21, 2019                               /s/ Gary S. Austin
                                                       UNITED STATES MAGISTRATE JUDGE
27

28
